DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 5, 2021, May 26, 2022, June 9, 2022, June 22, 2022 and July 8, 2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informality: there are instances in ¶[0014] and [0015] of the written description where reference number 5 is assigned to the guide part labeled as 5A in the drawings.  Additional instances of this informality may be present.  Appropriate correction is required.

Drawings
The drawings are objected to because Fig. 11 contains a reference number leader line without a reference number indicated in connection with the leader line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because the beginning of line 3 currently reads, “an another side of the body”.  It should read “[[an]] another side of the body”.
Claim 5 is objected to because line 2 currently reads, “a plurality of the guide parts is provided”.  It should read, “a plurality of the guide parts [[is]] are provided”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a movable part configured to be butted” in line 4 of Claim 1; and
“a guide part configured to movably guide” in line 6 of Claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. JPH07275983A by Toyoda et al., hereinafter TOYODA.  Citation will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 1, TOYODA discloses a binding machine (1A in Fig. 1A) (10 in Fig. 1; ¶[0016]) comprising:
a body part (18 in Fig. 1; ¶[0017]);
a cover guide part (102 in Fig. 3; ¶[0033]) attached to the body part (102 is attached to 18 in Fig. 3); and
a movable part (140 and 146 in Fig. 1; ¶[0046] through [0048]) configured to be butted against a binding object and to be thus moved (¶[0052]),
wherein the cover guide part includes:
a guide part (138 in Figs. 1-3; ¶[0047]) configured to movably guide the movable part (rods 138 guide movement of positioning member 140 and levers 146), and
a contact part (see ‘Contact Part’ annotation to Fig. 3 of TOYODA shown below) against which the binding object is to be butted (binding objects are butted against the front face Contact Part of bracket 102 when objects to be bound are pressed against positioning member 140 which compresses springs 142 against bracket 102.).

    PNG
    media_image1.png
    221
    403
    media_image1.png
    Greyscale

Regarding Claim 2, TOYODA anticipates the binding machine of Claim 1 as explained above.  TOYODA further discloses wherein the cover guide part (102 in Fig. 3) includes a first sidewall part positioned at one side of the body part (Viewing Fig. 1 in conjunction with Figs. 2 and 3 show cover guide part bracket 102 extends from the top of binding machine 10 (Fig. 3) to the sides of the binding machine (Figs. 1 and 2).  Rods 138 are shown in Fig. 3 as being held within openings within cover guide part bracket 102, and are shown positioned on the sidewall surfaces of the binding machine in Figs. 1 and 2.), a second sidewall part positioned at another side of the body part (Fig. 2 shows a rod 138 on each side of the binding machine 10), and a connection part connecting the first sidewall part and the second sidewall part (Fig. 3 shows bracket 102 as a contiguous piece extending from the top of the binding machine to its side surfaces).
Regarding Claim 3, TOYODA anticipates the binding machine of Claim 2 as explained above.  TOYODA further discloses wherein the cover guide part (102 in Fig. 3) covers the body part (18 in Figs. 1-3) in at least three directions.  See ‘First Direction’, ‘Second Direction’ and ‘Third Direction’ annotations to Fig. 2 of TOYODA reproduced below.

    PNG
    media_image2.png
    260
    453
    media_image2.png
    Greyscale

Regarding Claim 4, TOYODA anticipates the binding machine of Claim 1 as explained above.  TOYODA further discloses a cover part (see ‘Cover Part’ annotation to Fig. 3 of TOYODA above) configured to cover the guide part (the Cover Part covers rods 138) and to be detachably attached to the cover guide part (¶[0047] discloses rods 138 are prevented from coming off bracket 102 by stoppers).
Regarding Claim 5, TOYODA anticipates the binding machine of Claim 1 as explained above.  TOYODA further discloses wherein a plurality of the guide parts (Figs. 1-3 show two rods 138) are provided at a plurality of positions (a rod 138 is provide on either side of binding machine 10 in Fig. 2) on the same axis along a moving direction of the movable part (140 and 146 in Figs. 1-3).  Fig. 2 shows rods 138 are positioned on the same axis along the moving direction.
Regarding Claim 6, TOYODA anticipates the binding machine of Claim 1 as explained above.  TOYODA further discloses wherein the cover guide part (102 in Fig. 3) is configured so that a pair of the movable parts (146 in Figs. 1 and 3) can independently move.  Cover guide part bracket 102 is configured narrower than body 18 so that movable parts 146 are inset on either side of body 18.
Regarding Claim 7, TOYODA anticipates the binding machine of Claim 1 as explained above.  TOYODA further discloses:
a first guide and a second guide (guides 104 and 106 in Fig. 1; ¶[0033]) extending in a first direction from one end portion of the body part (guides 104 and 106 extend in a right-to-left direction in Fig. 1 from body 18), arranged with an interval (the interval between the tips of guides 104 and 106 in Fig. 1), in which the binding object is inserted, in a second direction orthogonal to the first direction (Fig. 8 shows rods 12 and 14 inserted within the interval between 104 and 106, with rods 12 and 14 extending in directions orthogonal to that of guides 104 and 106), and configured to guide a wire for binding the binding object (¶[0043]), and
a guide moving part (levers 146 in Fig. 1) configured to change the interval from a first distance to a second distance shorter than the first distance (levers 146 move guide 106 toward guide 104; ¶[0052]),
wherein the cover guide part (102 in Fig. 3) includes a moving support point (144 in Fig. 3) of the guide moving part (cover guide part bracket 102 includes rods 138 which have moving support point 144 as shown in Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Japanese Patent Publication No. JP 07290177 A by Toyoda et al.;
European Patent Application Publication No. EP 1 475 492 A2 by Itagaki et al.; and
Japanese Patent Publication No. JP 3050517 B2 by Ishii et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725